Exhibit 10.1 FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “First Amendment”) is dated effective as of May 1, 2017 (the “Effective Date”) by and among SUBURBAN PROPANE, L.P., a Delaware limited partnership (the “Borrower”), SUBURBAN PROPANE PARTNERS, L.P., a Delaware limited partnership (the “Parent”), EACH LENDER SIGNATORY HERETO, and BANK OF AMERICA, N.A. (“Bank of America”), as the administrative agent for the Lenders (in such capacity, the “Administrative Agent”), Swing Line Lender, L/C Issuer and a Lender. W I T N E S S E T H: WHEREAS, the Administrative Agent, the Lenders, the Borrower and the Parent are parties to that certain Second Amended and Restated Credit Agreement dated as of March 3, 2016 (as amended, restated, or otherwise modified, the “Credit Agreement”); WHEREAS, the Borrower has requested certain amendments to the Credit Agreement, and subject to the terms and conditions set forth herein, the Administrative Agent and the Lenders that are signatories hereto are willing to agree to such amendments and waivers; NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of the conditions set forth herein, the parties hereby agree as follows: 1.Definitions. Unless otherwise defined in this First Amendment, each capitalized term used herein but not otherwise defined herein has the meaning given such term in the Credit Agreement, as amended by this First Amendment. The interpretive provisions set forth in Section 1.02 of the Credit Agreement shall apply to this First Amendment. 2.Amendments to the Credit Agreement.On the Effective Date, the Credit Agreement is amended as follows: (a)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement is hereby deleted in its entirety and replaced as follows: ““Applicable Rate” means with respect to the Revolving Credit Facility, the applicable percentage per annum set forth below determined by reference to the Total Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 6.02(a): Pricing Level Total Consolidated Leverage Ratio Applicable Margin for Eurodollar Rate Loans/ Letter of Credit Fee Applicable Margin for Base Rate Loans Commitment Fee I < 3.00:1 1.50% 0.50% 0.300% II > 3.00:1 but < 3.50:1 1.75% 0.75% 0.375% III > 3.50:1 but < 4.00:1 2.00% 1.00% 0.375% IV > 4.00:1 but < 4.50:1 2.25% 1.25% 0.500% V > 4.50:1 but < 5.50:1 2.50% 1.50% 0.500% VI > 5.50:1 3.00% 2.00% 0.500% 16204316_8 Any increase or decrease in the Applicable Rate for the Revolving Credit Facility resulting from a change in the Total Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then, upon the request of the Required Revolving Lenders, Pricing Level VI shall apply in respect of the Revolving Credit Facility, in each case as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered (after giving effect to any applicable grace periods set forth in Section 8.01(b)) and in each case shall remain in effect until the date on which such Compliance Certificate is delivered. The term “Applicable Rate”, as it relates to any Incremental Term Facility, shall have the meaning set forth in such amendment or supplement to this Agreement entered into in connection with such Incremental Term Facility among the Borrower, the Guarantors, the Incremental Term Facility Lenders that have agreed to participate in such Incremental Term Facility and the Administrative Agent.
